Mikoll, J. (dissenting).
We respectfully dissent. In our view there is a logical basis for and no legal impediment to the distribution of PILOT payments to the South Glens Falls Central School District as determined by respondent. The County of Saratoga, the Town of Moreau and necessarily their residents and taxpayers lost significant tax revenues in order to attract the project to Saratoga County. School district tax revenues are generated through a tax on real property within the district, here located in the Town of Moreau, Saratoga County. As the amount to be raised by taxation on real property has a practical limit the South Glens Falls Central School District is affected by revenues lost due to the financing of the project. Thus, tax relief to the South Glens Falls Central School District is in essence a benefit to the residents and taxpayers of the Town of Moreau, the County of Saratoga and the South Glens Falls Central School District. Thus, the School District is connected financially to the project. The rationale of this Court’s decision in Matter of Glens Falls City School Dist. v City of Glens Falls Indus. Dev. Agency (196 AD2d 334, 336) supports this view (see, Counties of Warren & Washington Indus. Dev. Agency v Boychuck, 109 AD2d 1024, 1026, lv denied 65 NY2d 603). Consequently, we would conclude that the allocation of the PILOT payments is consistent with statutory purposes and not arbitrary, capricious, irrational or an abuse of discretion. Accordingly, we would affirm Supreme Court’s judgment.
Cardona, P. J., and Casey, J., concur with Mercure, J.; Mikoll and White, JJ., dissent in a separate opinion by Mikoll, J.
Ordered that the judgment is reversed, on the law, with costs, petition granted and respondent’s Resolution No. 425, passed April 6, 1994, is hereby annulled.